Case 18-13553-JDW     Doc 21   Filed 12/19/18 Entered 12/19/18 11:25:31     Desc Main
                               Document     Page 1 of 2


             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

 IN THE MATTER OF:                                   CHAPTER 13 CASE NO.:

 JAMISIA SEYMONE TERRELL                             18-13553-JDW

   TRUSTEE’S OBJECTION TO MOTION TO REINSTATE CHAPTER 13 CASE

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”),

 by and through counsel, and files this Objection to the Debtor’s Motion to

 Reinstate Case (Dkt. #18) (the “Motion”), and in support thereof states as follows:

       1.     On September 17, 2018, the Debtor initiated this proceeding with

 the filing of a Chapter 13 Bankruptcy Petition (Dkt. #1).          This case was

 subsequently dismissed on or November 20, 2018, due to the failure of the Debtor

 to pay required fees to this Court.

       2.     Through the month of December 2018, plan payments are

 delinquent in the amount of $1,075.50 and continue to accrue at the rate of

 $239.00 bi-weekly (or $518.00 per month) thereafter.

       3.     The Motion should be denied unless the Debtor is able to bring all

 plan payments current through the date of hearing, comply with all prior orders

 of this Court and cure all deficiencies which may have caused such dismissal on

 or before the date of the hearing on the motion.

       WHEREFORE, PREMISES CONSIDERED, the Trustee, prays that upon

 notice and hearing that this Court enter its order denying the Motion.         The

 Trustee further requests such other relief to which the Trustee and this

 bankruptcy estate may be entitled.
Case 18-13553-JDW    Doc 21   Filed 12/19/18 Entered 12/19/18 11:25:31     Desc Main
                              Document     Page 2 of 2


       Dated: December 19, 2018
                                        Respectfully submitted,

                                        LOCKE D. BARKLEY, TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com

                               CERTIFICATE

         I, the undersigned attorney for the Trustee, do hereby certify that I
 electronically filed the foregoing with the Clerk of Court using the CM/ECF
 system, and I hereby certify that I either mailed by United States Postal Service,
 first class, postage prepaid, or electronically notified through the CM/ECF
 system, a copy of the above and foregoing to the Debtor, attorney for the Debtor,
 the United States Trustee, and other parties in interest, if any, as identified
 below.

       Dated: December 19, 2018

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
